Citation Nr: 0601176	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  97-01 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a left hip 
disability, to include as secondary to lumbosacral strain.

3.  Entitlement to service connection for phlebitis of the 
right leg, to include as secondary to lumbosacral strain.

4.  Entitlement to an increased rating for lumbosacral 
strain, presently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to November 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions rendered by the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In August 2005, the Board granted the veteran's motion for an 
extension of time to submit evidence in support of his appeal 
and suspended review of his appeal until October 2005.  In 
October 2005, the veteran requested an additional extension 
of time to submit evidence.  The Board granted this motion 
and suspended review of the veteran's appeal until December 
20, 2005.  As this extension of time has expired, the matter 
is ready for appellate consideration.  


REMAND

In a statement received by the Board in October 2005, the 
veteran noted that he had received treatment for his claimed 
disabilities at VA Medical Centers (VAMCs) in Tampa, Florida, 
St. Petersburg, Florida, Manhattan, New York, and Northport, 
New York.  He indicated that his efforts to obtain medical 
records from these facilities had been unsuccessful.  On 
remand, the originating agency should ensure that all 
pertinent medical records from these facilities are 
associated with the claims folder.  The procurement of such 
pertinent medical reports is required.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  As records in the 
possession of VA are deemed to be constructively of record, 
they must be obtained.  Id.

Additionally, after a review of the claims folder, the Board 
finds that remand of the claim for service connection for 
PTSD is necessary.  The veteran has asserted that he has PTSD 
as a result of witnessing body parts being picked up and put 
in a net and seeing a soldier in a firefight begging to be 
killed after being severely burned by white phosphorus.  The 
Board notes that the veteran's service personnel records are 
incomplete.  While his DD 214 notes service in Vietnam from 
February 1970 to August 1970, the most recent record of 
assignment contained in his DA 20, Enlisted Qualification 
Record, shows a transfer to USARPAC in December 1969.  On 
remand, the RO should make an effort to obtain a complete 
copy of the veteran's service personnel records.  

Additionally, a new VA psychiatric examination would be 
probative.  In this regard, the Board notes that the 
veteran's VA outpatient treatment records show that the 
veteran was treated for PTSD from March 2000 to December 
2002.  While the veteran was afforded a VA examination in May 
2002, the report of this examination is inadequate for 
adjudication purposes as the examiner did not provide a 
rationale for his conclusion that the veteran did not meet 
the full criteria for PTSD.  

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC) in Washington, DC, 
for the following actions:

1.  The RO or the AMC should obtain 
treatment records, not currently of 
record, pertaining to the veteran's PTSD, 
left hip disability, right leg phlebitis, 
and lumbosacral strain from the Tampa 
VAMC, St. Petersburg VAMC, Manhattan 
VAMC, and Northport VAMC.

2.  The RO or the AMC should make another 
attempt to secure the veteran's service 
personnel records through official 
channels.

3.  Then, the veteran should be scheduled 
for a VA examination by a board of two 
psychiatrists to determine if the veteran 
has PTSD as a result of his military 
service.  The claims folders must be made 
available to and reviewed by the 
examiners before completion of the 
examination report.  

The psychiatrists should specifically 
discuss all of the previously diagnosed 
psychiatric conditions and should 
reconcile the various diagnoses.  A 
diagnosis of PTSD should be confirmed or 
ruled out.  If a diagnosis of PTSD is 
warranted, all elements supporting the 
diagnosis, to include the specific 
stressor(s), should be identified.  If 
the veteran does not meet the criteria 
for this diagnosis, the psychiatrists 
should explain why.

4.  The RO or the AMC should then review 
the claims folder to ensure that all 
requested development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
In addition, the RO or the AMC should 
undertake any other development it 
determines to be indicated.

5.  After completion of all of the 
necessary development, the RO or the AMC 
should adjudicate the issue on appeal 
based on a de novo review of the 
pertinent evidence and without regard to 
any prior adjudication of the veteran's 
claims.  

6.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

